Citation Nr: 1444826	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-04 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the above Department of Veterans Affairs (VA) Medical Center in Fayetteville, Arkansas, which is the Agency of Original Jurisdiction (AOJ) for this matter.


FINDING OF FACT

A VA examiner or designee of the Under Secretary for Health has not certified that the Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  
38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The duties to notify and to assist are not applicable, however, where a claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As will be discussed below, the Veteran's clothing allowance claim is being denied as a matter of law because a VA examiner or designee of the Under Secretary for Health has not certified that the Veteran uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that causes irreparable damage to his outer garments.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the clothing allowance issue on appeal. 

Analysis

The Veteran contends that he is entitled to an annual clothing allowance because his service-connected skin disability requires the use of medicated topical ointment, Derma Cerin that causes irreparable damage to his outer garments.  

VA provides an annual clothing allowance where the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing; or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. 
§ 3.810(a)(a)(ii) (2013).  See also 38 U.S.C.A. § 1162 (West 2002). 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810(a) (2013).

The evidence of record shows that the Veteran is currently service-connected for actinic keratosis of the arms, hands, face and neck (a skin disability), currently rated as 30 percent disabling.  As noted above, he reports that he has been prescribed and uses a topical cream, Derma Cerin, for the service-connected skin disability.
The Veteran's claim for annual clothing allowance was reviewed by a designee of the Chief Medical director, in this case, by M.W., a representative and Chief of the Prosthetics & Sensory Aids Service at the VA Medical Center (VAMC) in Fayetteville, Arkansas, in October 2011.  Following her review, it was concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the usage of Derma Cerin cream because this medication was not included in the list of medications found by the Veterans Integrated Service Network (VISN) 16 Prosthetic Representative and the VISN Pharmacy Executive to stain or damage clothing.  See October 2011 Information Item from M.W., Chief of the Prosthetics & Sensory Aids Service at the VAMC in Fayetteville, Arkansas, Attachment A.
After reviewing the evidence of record, the Board finds that the Derma Cerin cream used by the Veteran does not do irreparable damage to his outer garments.  As noted above, the Chief of the Prosthetics & Sensory Aids Service at the VAMC in Fayetteville, Arkansas has indicated that she researched the issue and found that the cream in question did not cause permanent staining or irreparable damage to outer clothing.  The veteran has provided no independent medical evidence that his skin cream causes irreparable damage to his outer garments, nor is there any other evidence in the file, other than his statements, which suggests that his skin cream causes irreparable damage to his outer garments.  

In this regard, the Board notes that the Veteran reported in his March 2012 VA Form 9 that he uses Derma Cerin cream and Efudex to treat his service-connected skin condition.  However, the Board notes that this was the first and only time that the Veteran has ever reported using Efudex cream in addition to the Derma Cerin.  In fact, in the August 2013 Informal Hearing Presentation, the Veteran's representative reported that the Veteran was using Derma Cerin.  There was no indication that any other medication, including Efudex was being used.  Furthermore, review of VA treatment records listing the Veteran's current medications that post-date his March 2012 statement do not include Efudex on his list of prescribed medications, only Derma Cerin. Consequently, there is no documentary evidence of record showing that the Veteran has ever been prescribed Efudex by a physician to treat his service-connected skin condition.  As such, the Board finds that the Veteran's report that he uses Efudex to treat his service-connected skin condition is not credible. In addition, the Board notes that Efudex is not included in the list of medications found by the Veterans Integrated Service Network (VISN) 16 Prosthetic Representative and the VISN Pharmacy Executive to stain or damage clothing.  

The Veteran is competent to report his lay observations regarding damage to his clothing from his medicated skin cream.  However, the Board is bound by the laws and regulations of applicable to VA benefits.  38 U.S.C.A. § 7104 (West 2002).  Here, the plain language of the applicable regulation indicates that without an indication from a designated VA party stating that the Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments, the Board is without authority to grant the Veteran's claim.  38 C.F.R. § 3.810(a)(1).  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the annual clothing allowance claims must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Simply put, the Veteran does not meet the criteria for a clothing allowance.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to An annual clothing allowance is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


